59 F.3d 172NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Johnnie Ray VANOVER; Golda Vanover, Plaintiffs-Third-PartiesAppellees/Cross-Appellants,Chilton Insurance Company, Intervenor-Appellant, Cross-Appellee,v.RYDER TRUCK RENTAL, INCORPORATED; et al., Defendants,Old Republic Insurance Company; Citizens Insurance Companyof America, Third-Party Defendants-Appellees.
Nos. 93-2153, 93-2220.
United States Court of Appeals, Sixth Circuit.
June 20, 1995.

Before:  NORRIS and DAUGHTREY, Circuit Judges; CHURCHILL, District Judge.*
OPINION
PER CURIAM.


1
As authorized by Michigan's no-fault insurance law, plaintiffs, Johnnie Ray Vanover and Golda Vanover, filed this action seeking recovery for non-economic losses and certain economic losses that they sustained in a motor vehicle accident.  Chilton Insurance Company intervened, seeking a lien for reimbursement of the workers' compensation benefits it paid to Johnnie Ray Vanover, from any award he might recover in his suit.


2
Chilton appeals from the order of the district court granting plaintiffs' motion for summary judgment and limiting the extent of Chilton's lien to benefits it paid in excess of the statutory benefits received by plaintiffs under the no-fault insurance law.  Plaintiffs have filed a cross-appeal defending the district court's ruling.


3
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in its ruling concerning the intervenor, Chilton Insurance Company.


4
Because the reasons supporting the entry of the order have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Furthermore, the reasoning underlying the district court's ruling has been buttressed by the recent opinion of the Michigan Supreme Court in Chrysler Corp. v. Skyline Indus. Servs., Inc., 448 Mich. 113, 528 N.W.2d 698 (1995).


5
Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its opinion dated August 5, 1993.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation